Citation Nr: 0842524	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently assigned a 50 
percent evaluation.

2.  Entitlement to an effective date earlier than April 11, 
2005, for the grant of service connection for PTSD.

3.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 2003 to April 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of July 2006, which denied service connection for erectile 
dysfunction; and January 2007, which granted service 
connection for PTSD, and assigned a 30 percent rating, 
effective the date the claim was received, August 4, 2006.  
The veteran appealed both the assigned rating and the 
effective date of the grant of service connection for PTSD.  
Subsequently, in May 2007, the RO granted a higher rating of 
50 percent, and an earlier effective date of April 11, 2005, 
for the grant of service connection and the 50 percent 
rating.  Thereafter, the veteran perfected the appeal as to 
both the effective date and rating issues.  See also AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (A grant of less than the 
maximum available rating does not terminate the appeal, 
unless the veteran expressly states he is satisfied with the 
assigned rating.).  In February 2008, the veteran appeared at 
a hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

The issue of entitlement to a higher initial evaluation for 
PTSD, currently assigned a 50 percent evaluation, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In testimony presented at his Travel Board hearing before the 
undersigned in February 2008, the veteran withdrew his appeal 
as to the issues of entitlement to an effective date earlier 
than April 11, 2005, for the grant of service connection for 
PTSD, and entitlement to service connection for erectile 
dysfunction.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
issues of entitlement to an effective date earlier than April 
11, 2005, for the grant of service connection for PTSD and 
entitlement to service connection for erectile dysfunction by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his Travel Board hearing in February 2008, the issues of 
entitlement to an effective date earlier than April 11, 2005, 
for the grant of service connection for PTSD, and entitlement 
to service connection for erectile dysfunction were withdrawn 
by the appellant, as acknowledged by his representative.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.204(b)(3); 20.1100 (2008).  Withdrawal may be made on 
the record at a hearing, or in writing, by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  The appellant has withdrawn the appeal of the issues 
of entitlement to an effective date earlier than April 11, 
2005, for the grant of service connection for PTSD, and 
entitlement to service connection for erectile dysfunction, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration as to those issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to those issues, and the appeal as to those 
issues is dismissed.



ORDER

The appeal of the issues of entitlement to an effective date 
earlier than April 11, 2005, for the grant of service 
connection for PTSD and entitlement to service connection for 
erectile dysfunction is dismissed.


REMAND

With respect to the issue of entitlement to a higher rating 
for PTSD, at his hearing before the undersigned in February 
2008, the veteran testified that his PTSD symptoms had been 
worsening.  The file does not reflect that the veteran has 
had a VA PTSD examination since November 2006.  Although the 
veteran, as a layman, is not competent to establish the 
severity of his condition, his statements raise the question 
of a worsening of the condition, and he must be afforded a 
current examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In 
addition, VA treatment records reflect treatment for PTSD up 
until May 2007; it is not clear, from the records or his 
testimony, whether the veteran received any individual mental 
health treatment since then, but he testified that he had 
begun group therapy.  In addition, the file shows that he had 
an OEF/OIF (Operation Enduring Freedom/Operation Iraqi 
Freedom) TBI (traumatic brain injury) consult in July 2007.  
At that time, neuropsychological testing was deemed invalid.  
As the veteran is separately evaluated for service-connected 
syncope, the RO must ensure that the rating for PTSD does not 
include symptoms attributable to syncope.  If necessary for 
an evaluation, neuropsychological testing must be attempted.  
The RO must also ensure that any relevant treatment records 
are obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment or 
evaluation for PTSD, including group 
therapy, from May 2007 to the present.  In 
addition, all neurological or other clinic 
evaluations or treatment of any other 
brain condition, including syncope, dated 
from September 2007 to the present should 
be obtained from the appropriate VA 
facility.  This should include any scans 
of the brain conducted subsequent to the 
computerized tomography (CT) scan obtained 
on May 1, 2007.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available. 

2.  After any such evidence has been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent signs and symptoms necessary for 
rating the disability should be reported, 
with an emphasis on the degree of 
resulting occupational and social 
impairment due to PTSD which the symptoms 
may be expected to cause.  See General 
Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130).  The examiner should 
take care to exclude any symptoms which 
are attributable to separately rated 
syncope in the assessment of the veteran's 
PTSD; if necessary, psychological testing 
should be undertaken; if the results are 
invalid this should be reported.  A GAF 
score should be assigned for the PTSD 
symptoms and explained.  The complete 
rationale for all opinions expressed 
should be provided.  

3.  Thereafter, readjudicate the claim for 
a higher initial rating for PTSD.  If the 
decision is less than a full grant of the 
benefit sought, furnish the veteran with a 
supplemental statement of the case, and 
provide him an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


